^UurU Or A^rxaLo u: i' ..
                                                               STATE OF WASHINGTC:

                                                              2013 JUL 29 AM 10= 29

   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 68508-2-1
                         Respondent,
                                                 DIVISION ONE
               v.

                                                 UNPUBLISHED OPINION
ELIJAH MAYFIELD, III,

                         Appellant.              FILED: July 29, 2013



          Grosse, J. — The erroneous admission of evidence is harmless if it did not

materially affect the outcome of the trial. Here, the evidence of guilt, including Elijah

Mayfield's confession, was overwhelming. Consequently, any error in the admission

of identification testimony and other evidence was harmless;         Defense counsel's

failure to object to alleged prosecutorial misconduct precludes our review, and the

arguments in Mayfield's statement of additional grounds for review are without merit.

We therefore affirm.

                                            FACTS

          In early 2009, local stores were experiencing numerous thefts of high-priced

personal care items, including electric toothbrushes, replacement brush heads, and

razors.    At Safeway stores, employees began marking the packages of frequently

stolen items with an ultraviolet pen, recording the employee's initials, the date, and

the store number.        Each day, the employees would check the shelves and sales

records to determine the time period when items disappeared without being

purchased.          Several police departments cooperated in an investigation that

eventually identified Elijah Mayfield as a suspect.
No. 68508-2-1 / 2




       On March 8, 2009, Teri Pentin, the general merchandise manager for the

Newcastle Safeway, discovered that two Oral B toothbrushes and two Sonicare

replacement brushes were missing. Pentin confirmed that the items had not been

sold and determined that they had gone missing sometime after 2:00 p.m. the

previous day. Gene Blahato, Safeway's organized retail crime investigator, reviewed

the video from the store's security cameras. He observed Mayfield enter the store,

remove items from the shelves, and conceal them in his pants. Mayfield then exited

the store without paying for the items.

       Tracy Li, the general merchandise manager at the Factoria Safeway,

discovered items missing from her section on March 12, 2009, March 27, 2009, and

April 8, 2009. Li and Blahato reviewed the security camera videos for these dates,

which showed Mayfield shoplifting various items on each date, including Sonicare

replacement brush heads, boxes of laxatives, Rogaine, and Oral-B toothbrushes.

       Based on their investigations, Bellevue Police Department Detective James

Lindquist and King County Sheriff's Office Detective Jeffrey Johnson interviewed

Mayfield at the Issaquah Jail on May 11, 2009. After being advised of his Miranda1
rights, Mayfield agreed to make a recorded statement. Mayfield admitted driving to

the Factoria Safeway on March 12, March 27, and April 8, 2009, and taking various

items, including Sonicare and Oral-B toothbrushes and toothbrush replacement

heads. He explained that he took the items from the shelves and concealed them in




1 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 68508-2-1 / 3




his pants before leaving. Mayfield then drove to the Renton area and sold the items

for cash and cocaine.

      Mayfield also agreed to give a statement to Snohomish County Sheriffs Office
Detective Collin Ainsworth on August 6, 2009. Mayfield told Ainsworth that he had an

arrangement with Mark Ostheller to provide stolen retail products, including electric
toothbrushes, toothbrush replacement heads, and razors.          Mayfield provided the
items that Ostheller requested in exchange for cash. Mayfield said the arrangement
had lasted three years and that he had dealt exclusively with Ostheller for this period.
       The State charged Mayfield and Ostheller with multiple counts of trafficking in
stolen property. Ostheller pleaded guilty to ten counts of trafficking in stolen property
in the second degree and agreed to be a witness for the State. The State then tried
Mayfield on four counts of trafficking in stolen property in the first degree, based on
the thefts at the Newcastle and Factoria Safeway stores.

       At trial, David Pankratz testified that he purchased items from various sources
and resold them on the Internet. For several years, Pankratz bought items from Mark
Ostheller. At some point, Pankratz became suspicious about the low prices for
Ostheller's items and reported his concerns to the FBI (Federal Bureau of
Investigation). Pankratz eventually came into contact with Blahato and Detective
Ainsworth. At their request, Pankratz photographed certain items that he purchased
from Ostheller. Some of the photographs documented markings with the ultraviolet
pen from the Newcastle and Factoria Safeway stores.
       Ostheller testified that he purchased items from Mayfield for about three years.
At first, Ostheller met Mayfield in a parking lot and gave him cash in exchange for the
No. 68508-2-1/4




items, which included electric toothbrushes and razors. Eventually, Ostheller rented

a storage space and gave Mayfield a key. Mayfield would then place the items in the

storage space and take a prearranged amount of the cash that Ostheller had left.

Ostheller sold many of the items that Mayfield supplied to David Pankratz.

      The jury listened to the recording of Mayfield's May 11, 2009 statement

admitting to the thefts. The jury also watched the video recordings of the three thefts

from the Factoria Safeway. Blahato testified that he prepared a copy of the video

recording of the March 7, 2009 theft from the Newcastle Safeway and transferred it to

disc. After reviewing the copy, he gave the disc to the police. At some point, that

disc became corrupted and unviewable, and the recording was not available at trial.

       Mayfield testified that when he gave his statements to police officers, he was

not certain about the dates.     He conceded that he was familiar with the Factoria

Safeway, but claimed he was "not quite sure" about the Newcastle Safeway. He

denied ever stealing boxes of Rogaine because they were too big to fit into his pants.

Mayfield repeatedly admitted committing the three thefts depicted in the Factoria

video recordings and affirmed that he was "pleading guilty, actually" to those charges

because he had a "guilty conscience" and wanted "everybody to know, I was

addicted to drugs and gambling." During cross-examination, Mayfield acknowledged

multiple prior convictions for theft and robbery.

       The jury found Mayfield guilty as charged of four counts of trafficking in stolen
property in the first degree, and the court imposed a 43-month standard range term.
No. 68508-2-1 / 5




                                       ANALYSIS

       Mayfield contends that the trial court violated his right to a fair trial when it

erroneously admitted evidence about the general scope of Safeway's damages from

shoplifting.   He argues that the evidence was irrelevant, designed to evoke an

emotional response from the jury, and amounted to improper victim impact evidence.

       Without objection, the deputy prosecutor asked Blahato about the "impact" that

"professional shoplifting had on Safeway stores."           Without objection, Blahato

answered that professional shoplifting had "a very damaging effect" on the stores that

encompassed both financial consequences and concerns about the quality and

safety of the merchandise. At the conclusion of Blahato's answer, defense counsel

objected on the basis of relevance. The trial court did not rule on the objection, and

the deputy prosecutor stated that he would "pinpoint the question." The trial court

overruled defense counsel's objection when Blahato testified that Safeway's

shoplifting losses involved millions of dollars. But the court sustained an objection to
the deputy prosecutor's question about "who pays for that in the long run."

       Evidence is relevant if it has "any tendency to make the existence of any fact

that is of consequence . . . more probable or less probable than it would be without

the evidence."2 In order to convict Mayfield of trafficking in stolen property in the first

degree, the State had to prove that he knowingly possessed stolen property with the
intent to sell it to another or knowingly sold stolen property to another.3 As the State




2ER401.
3See RCW 9A.82.050(1); 9A.82.010(19).
No. 68508-2-1 / 6




concedes, the general extent of Safeway's losses from shoplifting was irrelevant to

that determination.

      The State suggests that the evidence was relevant to counter the defense

strategy of portraying Mayfield as no more culpable than Ostheller, whom defense

counsel characterized as "the brains behind the operation." But Safeway's general

shoplifting losses were no more relevant for this issue than for the elements of the

offense.

       Under the facts of this case, however, any error was harmless. The erroneous

admission of evidence is not prejudicial unless, "'within reasonable probabilities, had

the error not occurred, the outcome of the trial would have been materially affected.'"4

The fact that Safeway was the victim of a significant organized retail shoplifting

operation was already before the jury in unchallenged testimony describing the scope

of Safeway's efforts to investigate the thefts.     Moreover, contrary to Mayfield's
assertions, evidence that Safeway and other corporations lose millions of dollars to

theft likely came as no surprise to the jurors, reducing any likelihood that the
evidence resulted in a prejudicial and unfair emotional appeal.

       Finally, the jury saw video recordings of Mayfield committing the thefts on
which three of the four charges were based. Mayfield repeatedly testified that he

committed those three offenses. He expressed some uncertainty that he had been in

the Newcastle Safeway, but he never denied committing the offense, and the jury

heard his recorded statement admitting that he took specific items from the


4 State v. Gresham. 173 Wn.2d 405, 433, 269 P.3d 207 (2012) (quoting State v.
Smith, 106 Wn.2d 772, 780, 725 P.2d 951 (1986)).
No. 68508-2-1 / 7




Newcastle Safeway on March 7, 2009.           The evidence of guilt was overwhelming;

under the circumstances, there was no reasonable likelihood that the challenged

evidence affected the outcome of the trial.

       Mayfield contends that the deputy prosecutor committed reversible misconduct

during closing argument and rebuttal closing argument by improperly urging the jury

to find him guilty based on the amount of Safeway's general shoplifting damages. He

argues that comments about the scope of Safeway's efforts to mark and track

frequently stolen items, the fact that other businesses faced the same general

shoplifting problems, and the jury's "right to be angry" about the amount of money
that Mayfield earned by selling the stolen items persuaded the jury to decide the case
based on an emotional response to the general shoplifting problem rather than on the

evidence.

       A defendant claiming prosecutorial misconduct bears the burden of
establishing that the challenged conduct was both improper and prejudicial.5
Prejudice occurs only if "there is a substantial likelihood the instances of misconduct
affected the jury's verdict."6 We review misconduct claims in the context of the total
argument, the evidence addressed, the issues in the case, and the jury instructions.7
If the defendant fails to object, however, we will not review the alleged error unless
the defendant demonstrates that the misconduct was "so flagrant and ill intentioned




5 State v. Cheatam, 150 Wn.2d 626, 652, 81 P.3d 830 (2003).
6 State v. Pirtle. 127 Wn.2d 628, 672, 904 P.2d 245 (1995).
7 State v. Boehninq, 127 Wn. App. 511, 519, 111 P.3d 899 (2005).
No. 68508-2-1 / 8




that no curative instructions could have obviated the prejudice engendered by the

misconduct."8

        Here, defense counsel failed to object to any of the alleged improper

comments during closing argument. Mayfield claims that any objection or request for

a curative instruction would have been futile because the trial court overruled his

objection to Blahato's testimony that Safeway's general loss from shoplifting was

"millions" of dollars. But Mayfield fails to note that immediately after overruling that

objection, the trial court sustained defense counsel's objection when the deputy

prosecutor sought to enlarge the scope of the questioning by asking "who pays for

[shoplifting] in the long run?"

        Nothing in the record suggests that additional objections during closing

argument or a request for an appropriate curative instruction would have been futile.
The challenged comments were not so egregious as to engender incurable
prejudice.9 Mayfield fails to show that a timely objection and curative instruction
would not have negated the potential prejudice.            His claim of prosecutorial
misconducttherefore fails, and "our analysis need go no further."10
        Mayfield's contention that the deputy prosecutor violated a pre-trial order by
asking Ostheller how much he paid Mayfield in 2008 is without merit. Ostheller
responded, "A hundred thousand." But Mayfield raised no objection to the question
or the answer. Moreover, during cross-examination of Detective Ainsworth, defense



8 State v. Belqarde, 110 Wn.2d 504, 507, 755 P.2d 174 (1988).
9 See State v. Emery, 174 Wn.2d 741, 764, 278 P.3d 653 (2012).
10
     Emery, 174 Wn.2d at 764.


                                             8
No. 68508-2-1 / 9




counsel elicited Ainsworth's confirmation that the trafficking operation was "[fjairly

lucrative to Mr. Ostheller" and "[n]ot so lucrative to Mr. Mayfield." Defense counsel's

cross-examination clearly opened the door to Ostheller's testimony. Mayfield fails to

demonstrate any error.

       Mayfield next contends that the trial court erred in admitting Blahato's
testimony identifying him in the security camera videos. He argues that the testimony
improperly usurped the jury's role as finder of fact.

       Prior to trial, Mayfield moved to exclude Blahato's proposed testimony
identifying Mayfield as the shoplifter in the security video from Newcastle Safeway.
As Blahato explained, the security video was not available at the time of trial. The
trial court ruled that the testimony was admissible because Blahato was essentially
testifying as a witness to what he had seen. The court ruled that defense counsel
could explore any deficiencies in the foundation for Blahato's testimony during cross-
examination. Defense counsel did not address the three security camera videos from

the Factoria Safeway.

       At trial, Blahato described what he had seen in the Newcastle Safeway video.
The deputy prosecutor then played the Factoria videos for the jury.            Without
objection, Blahato described what was occurring on the March 12, 2009 video. At
the conclusion of his testimony about the March 27, 2009 video, defense objected "to
the narrative . . . . The video speaks for itself." The trial court overruled the
objection, noting that defense counsel could cross-examine Blahato about the
accuracy of his observations. Blahato then testified about the April 8, 2009 video.
No. 68508-2-1/10




        Mayfield contends that the trial court erred in permitting Blahato to identify him

as the shoplifter in the surveillance videos. He argues that because Blahato had not

met Mayfield before trial, he was in no better position than the jury to determine

whether Mayfield was the person in the videos.

        A witness's testimony must be "based on personal knowledge, and a lay

witness may give opinion testimony if it is (1) rationally based on the perception of the

witness and (2) helpful to a clear understanding of the testimony or the fact in

issue."11 Opinion testimony identifying individuals in surveillance photographs runs

"'the risk of invading the province of the jury.'"12     But such opinion testimony is

admissible as long as "'there is some basis for concluding that the witness is more

likely to correctly identify the defendant from the photograph than is the jury.'"13
        The security video from the Newcastle Safeway malfunctioned and was not

available for trial. Mayfield argues that the trial court erred in permitting Blahato to

describe what he saw on the video because Blahato had not seen him in person

before the day of the trial. When asked about this during cross-examination, Blahato

explained that he had "seen Mr. Mayfield on prior occasions." Defense counsel did

not make any further attempt to challenge the basis for Blahato's identification. On

the record before this court, Mayfield has not identified any error in the admission of

Blahato's testimony about the Newcastle video.


11 State v. George. 150 Wn. App. 110, 117, 206 P.3d 697 (2009) (citing ER 602,
701).
12 George. 150 Wn. App. at 118 (quoting United States v. LaPierre. 998 F.2d 1460,
1465 (9th Cir. 1993)).
13 George. 150 Wn. App. at 118 (quoting State v. Hardy. 76 Wn. App. 188, 190, 884
P.2d 8 (1994), affd, State v. Clark. 129 Wn.2d 211, 916 P.2d 384 (1996)).

                                             10
No. 68508-2-1 /11




           Mayfield's challenge to testimony about the three Factoria videos also fails.

Defense counsel's belated objection involved only Blahato's "narrative" description of

what was occurring in the videos. Counsel did not challenge Blahato's identification

of Mayfield as the individual in the videos. Under the circumstances, the objection

was not sufficiently specific to alert the trial court to the argument that Mayfield is

raising on appeal.14 Moreover, defense counsel's failure to object on this basis was

not surprising because Mayfield's identity was not disputed, and he repeatedly

acknowledged that fact during his testimony.           Consequently, even if Blahato's

identification testimony was erroneously admitted, the error was harmless.

           Mayfield argues that cumulative error denied him the right to a fair trial.

Because any error here was clearly harmless, the cumulative error doctrine does not

apply.

           In his statement of additional grounds for review, Mayfield first contends that

the evidence was insufficient to support his conviction for count I, the trafficking

charge based on the March 7, 2009 theft at the Newcastle Safeway. He claims that

he did not confess and that there was no evidence that he committed the theft. But

Mayfield has failed to provide this court with a meaningful explanation of the alleged

error.15




14 See State v. Gulov. 104 Wn.2d 412, 422, 705 P.2d 1182 (1985) (objection must be
sufficiently specific to preserve claim of error for appeal).
15 See RAP 10.10(c) (appellate court will not consider statement of additional
grounds for review "if it does not inform the court of the nature and occurrence of
alleged errors").


                                               11
No. 68508-2-1/12




        In his recorded statement, Mayfield admitted stealing specific items from the

Newcastle Safeway and then selling them for cash or drugs. Viewed in the light most

favorable to the State, that evidence was sufficient to permit the jury to find beyond a

reasonable doubt that Mayfield knowingly possessed stolen property with the intent

to sell it to another or knowingly sold stolen property to another.16 The evidence was

therefore sufficient to support the conviction for trafficking in stolen property in the

first degree as charged for the March 7, 2009 incident. To the extent that Mayfield

may be alleging that his trial testimony repudiated the recorded confession, his

contention raises a credibility issue that we cannot address on appeal.17
        Mayfield's claim that the State proved only one count of trafficking is also

without merit. He alleges that the State failed to establish that he sold the stolen

items to Ostheller on four separate occasions. But viewed in the light most favorable

to the State, Mayfield's confession established four separate occurrences of

trafficking.

        Finally, Mayfield contends that his convictions constituted the same criminal

conduct for purposes of calculating his offender score. But because he failed to raise

this issue at sentencing, he may not raise it for the first time on appeal.18 And in any
event, the claim fails. "'Same criminal conduct' . . . means two or more crimes that

require the same criminal intent, are committed at the same time and place, and



16 See RCW 9A.82.050(1); 9A.82.010(19).
17 See State v. Fiser. 99 Wn. App. 714, 719, 995 P.2d 107 (2000) (an appellate court
defers to the trier of fact on issues of credibility, conflicting testimony, and the
persuasiveness of the evidence).
18 State v. Jackson. 150 Wn. App. 877, 892, 209 P.3d 553 (2009).

                                            12
No. 68508-2-1/13




involve the same victim."19 Mayfield's offenses occurred on four separate days. The
trial court properly counted them as separate offenses.

        Affirmed.




                                                          STv^.   J
WE CONCUR:




       M




19
     RCW9.94A.589(1)(a).


                                           13